@ffice of tip IBttornep tl.Beneral
                                       i&ate     of Qexae


DAN MORALES
 AITORNEY
      GENERAL
                                      June 4,199l


   Honorable Emestine V. Glossbremter          Opinion No.     DM- 27
   chairman
   Public Education Committee                  Re: Whether section 13352(d) of the
   Texas House of Representatives              Texas Education Code authorizes a
   P. 0. Rex 2910                              principal of a public school to reject
   Austin, Texas 78768-2910                    teachers who are transferred by the
                                               school district, or voluntarily transfer, to
                                               his school; and whether the principal’s
                                               approval authority extends to all school
                                               staff (m-39)


    Dear Ms. Glossbrenner:

        You have requested clarification of section 13.352(d) of the Texas
    Education Code, which provides the following:

    (d) Each principal shalk

      (1) approve all teacher and staff appointments for that principal’s campus from
    a pool of applicants selected by the district or of applicants who meet the hiring
    requirements established by the district, based on criteria developed by the
    principal after informal consultation witb the faculty.

    You explain that school districts are divided about the interpretation of this
    provision. “Some districts believe it to mean the principal must approve only
    newly hired teachers and that the law does not give the principal authority to
    reject (1) teachers who are transferred to his/her campus by the school district
    administration or (2) teachers whom the district approves for voluntary transfer
    to his/her campus.”      You also ask whether the provision extends to the
    “assignment of all campus staff (including such positions as librarian, counselor,
    nurse, custodian)” or whether it applies only to instructionaJ staff.




                                           p. 124
Honorable Emestine V. Glossbremer      - Page 2         (DM-27)




       Section 13.352(d) was amended to its present form in 1990. A comparison
 of the pre- and post- amendment versions indicates that the purpose of the
 amendment was to give principals more control over their campuses with a view
 to greater principal accountability for campus conditions and student
 achievement.      See also Bii Analysis S.B.1, 71st Leg., 6th C.S. (1990)
 “Accountability and Incentive Elements” (Campus Performance Objectives);
 Senate Educ. Comnt. Synopsis of S.B.1, Accountabilify and Incentive Ekments of
 SenateBill Z SixthCplledSesrion(Principals) (1990) at 3; HOUSE REXARCH
 ORGANIZATTON,        WRAP UP OF THE 1990 SPECIALSESSIONSON PUBLIC
 EDUCATION.at 3647 (July 31, 1990). Before amendment, section 13.352(d)
 merely authorized principals to “participate in the selection of teachers for that
 principal’s campus.” Nothing in the language of the statute suggests that the
 principal’s authority to approve the appointment of a teacher to his campus is
 restricted to teachers newly hired by the district or that the principal is bound by
 transfer decisions of the district administration.       Furthermore, the statute
 recognizes the principal’s authority to make selection decisions based on criteria
 “developed by the principal after informal consultation with the faculty,” i.e.,
 criteria unique to the particular campus. Tbe principal’s authority to shape his
 campus through application of unique criteria would be diminished in
 derogation of section 13352(d) if the school district could mandate the
 principal’s acceptance of transferred teachers. We therefore Bnd that the
 approval authority granted by tire provision extends to teachers transferring
 within the district.

       We believe that the language and history of section 13352(d) also answer
 your second question. Prior to the 1990 amendment, the principal’s role in the
 selection process for his campus extended only to the selection of teachers. The
 provision now establishes the principal’s authority over “all teacher and staff
 appointments.” This is clear authority for the principal to exercise his discretion
 in selecting individuals to fill staff as well as instructional positions on his
 campus.

                                  SUMMARY

             Section 13352(d) of the Texas Bducation Code grants authority to
 public school principals to approve all teacher and staff appointments on their




                                           p. 125
Honorable Emestine V. Glossbrenner -- Page 3         (DM-27)




 campuses. They are therefore not required to accept teachers approved for
 transfer to their campuses by the school district administration.




                                               DAN      MORALES
                                               Attorney General of Texas

 WILL PRYOR
 First Assistant Attorney General

  MARY KELLER
  Executive Assistant Attorney General

 JUDGE ZOLLIE STEAKLEY (Ret.)
 Special Assistant Attorney General

  RENEAHICKS
  Special Assistant Attorney General

  Madeleine B. Johnson
  Chair, Opinion Committee

  Prepared by Faith Steinberg
  Assistant Attorney General




                                          p.1.126